DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 and 16-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 6,542,777 to Griffith et al., discloses a cochlear implant antenna (Fig 2 and 2A) encased in a first encapsulant (encapsulation 30) and a second encapsulant (sheath 32) the covers the antenna and is covered by the first encapsulant. Griffith also discloses the encapsulations comprising a biocompatible polymer with low dielectric properties (Col 6, lines 3-22). However, the pending application specifies the first and second encapsulant are made from different materials such that one is impregnated with dielectric material while the other is not. Griffith teaches away from this claim in disclosing the encapsulation and sheath as having similar physical characteristics (Col 6, lines 8-12). As such the prior art fails to teach cochlear implant having a first and second encapsulant with different dielectric properties, and it would not have been obvious to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792